 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAYMOND NEWSON,                                    No. 2:18-cv-2010 CKD P
12                      Plaintiff,
13          v.                                          ORDER
14   STEPHEN SHAW, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order filed March 19, 2019, the undersigned screened the original complaint

19   and gave plaintiff the option to proceed on the claims against defendants Shaw and Ikegbu or to

20   amend the complaint. (ECF No. 9 at 10.) Due to the delay in docketing caused by the plaintiff

21   having to file documents in hard copy, although his first amended complaint was received on

22   March 18, 2019, it was not docketed until the following day (ECF No. 7) and was therefore not

23   addressed in the screening order. The first amended complaint is not a proper amended

24   complaint, as it only states additional facts plaintiff seeks to allege against defendant Austin. (Id.)

25   An amended complaint must independently state the claims plaintiff is trying to make without

26   referral to a previous complaint because an amended complaint supersedes the original complaint.

27   Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967) (citations omitted), overruled in part by Lacey v.

28   Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012) (claims dismissed with prejudice and
                                                       1
 1   without leave to amend do not have to be re-pled in subsequent amended complaint to preserve

 2   appeal). The Clerk of the Court will therefore be directed to strike the first amended complaint.

 3   The court further notes that the additional allegations against defendant Austin regarding whether

 4   she is a doctor do not change the court’s determination that plaintiff failed to state a claim against

 5   Austin in the original complaint.

 6             Plaintiff has also filed another motion for appointment of counsel (ECF No. 8), which will

 7   be denied for the same reasons set forth in the March 19, 2019 order (ECF No. 9 at 2).

 8             Accordingly, IT IS HEREBY ORDERED that:

 9             1. The Clerk of the Court shall strike the first amended complaint (ECF No. 7). As

10   outlined in the March 19, 2019 screening order, plaintiff may still elect to amend the complaint.

11             2. Plaintiff’s motion for appointment of counsel (ECF No. 8) is denied.

12   Dated: March 22, 2019
                                                       _____________________________________
13
                                                       CAROLYN K. DELANEY
14                                                     UNITED STATES MAGISTRATE JUDGE

15

16   13:news2010.strike

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
